Exhibit 10.42

SECOND AMENDMENT TO

ANHYDROUS AMMONIA SALES AGREEMENT

 

THIS SECOND AMENDMENT TO ANHYDROUS AMMONIA SALES AGREEMENT (this “Second
Amendment”) is dated February 23, 2010, by and between Koch Nitrogen
International Sàrl (“Seller”), and El Dorado Chemical Company (“Buyer”).

 

WHEREAS, Seller and Buyer are parties to that certain Anhydrous Ammonia Sales
Agreement dated December 3, 2008 with an effective date of January 1, 2009, as
amended by the First Amendment to Anhydrous Ammonia Sales Agreement dated June
25, 2009 (collectively, the “Agreement”), and Buyer and Seller mutually desire
to further amend the Agreement as hereinafter provided.  

 

NOW, THEREFORE, in consideration of the mutual covenants and premises herein set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.DEFINITIONS.  Any capitalized term not defined herein shall have the meaning
given to such term in the Agreement.

 

2.PRODUCT REQUIREMENTS.  Effective March 1, 2010, the definition of Product
Requirements in Section P of Article I shall be deleted in its entirety and
replaced with the following:

 

“P.  Product Requirements shall mean the total Product purchased by Buyer for
Buyer’s account for further processing at Buyer’s Facility, as adjusted to
accommodate Buyer’s Railcar or Truck Product Requirements (as defined
below).  Currently, the Product Requirements during a calendar year at Buyer’s
Facility are approximately 165,000 to 175,000 short tons, which includes
approximately 60,000 short tons used by Buyer to manufacture finished product on
behalf of Orica International Pte Ltd. or its affiliates, but is exclusive of
any tolling arrangements by Buyer with third parties.  Product Requirements
shall not include approximately 60,000 additional short tons of anhydrous
ammonia annually, for production of finished products for Orica International
Pte Ltd. or its affiliates.  The 60,000 additional short tons referenced above
shall be excluded from the Product Requirements during the Term of this
Agreement, unless Buyer requests and Seller elects, at Seller’s sole option, to
include such quantity in the Product Requirements.  Provided that Buyer has
given Seller at least sixty (60) days prior written notice, Product Requirements
shall not include Product supplied to Buyer’s Facility which shall be produced
by Buyer or an Affiliate of Buyer and physically delivered to Buyer’s Facility.”

 

3.TERM.  Effective March 1, 2010, Section A of Article II TERM shall be deleted
in its entirety and replaced with the following:

 

“A.  Term.  The term of this Agreement (the “Term”) shall commence at 12:01 a.m.
central time on January 1, 2009 and shall terminate at 11:59 p.m. on December
31, 2012 (“Original

#2112341

--------------------------------------------------------------------------------

 

Termination Date”) unless otherwise terminated earlier in accordance with this
Agreement or extended pursuant to Section B below.”

 

4.QUANTITY.  Effective March 1, 2010, Section A of Article III QUANTITY shall be
deleted in its entirety and replaced with the following:

“A.  Quantity.  During the Term, Buyer shall purchase from Seller one hundred
percent (100%) of its Product Requirements for Buyer’s Facility.  However, in
the event Buyer installs railcar or truck unloading capabilities at Buyer’s
Facility, then Buyer shall have the option to purchase up to twelve percent
(12%) of Buyer’s Product Requirements during a calendar year from a third party
(“Railcar or Truck Product Requirements”); provided such Railcar or Truck
Product Requirements must be delivered to Buyer’s Facility by railcar or
truck.  Railcar or Truck Product Requirements shall not exceed 4,000 short tons
in any given calendar month.”

 

5.QUANTITY.  Effective March 1, 2010, Section C of Article III QUANTITY, shall
be deleted in its entirety and replaced with the following:

“C.  Measurement.  The quantity of Product delivered hereunder to Buyer by the
Ammonia Pipeline shall be governed by the weights and measures taken by meters
owned by the Ammonia Pipeline at the Delivery Point pursuant to the Ammonia
Pipeline Tariff.  For truck or rail deliveries, the quantity of Product
delivered to Buyer shall be governed by the weights and measures taken as the
trucks or railcars are loaded at the KNC Facility, KNC Terminal, alternative
Seller supply sources, or at an alternative third party supply source and as
stated on the bill of lading.  The foregoing measurements of said quantities
shall be final and conclusive, unless proven to be in error.  For purposes of
clarity, Buyer further agrees that (i) measurements taken from Ammonia
Pipeline’s meter shall govern over measurements taken from Buyer’s pipeline or
other meter; and (ii) differences between the Ammonia Pipeline’s meter and
Buyer’s meter are expected and Buyer shall not claim the Ammonia Pipeline’s
meter is inaccurate solely because the measurement taken from such meter is
different from Buyer’s meter.  In no event shall Seller be responsible for any
difference in the metered quantity of Product between the Ammonia Pipeline’s
meter and Buyer’s pipeline meter.”

 

6.ADDER.  Effective March 1, 2010, Section B of Article VI PRICE shall be
deleted in its entirety and replaced with the following:

“B. Adder.  Adder shall equal $10.75 per short ton.  However, if the Ammonia
Pipeline Transportation Charge is modified as set forth in Article VI Section C.
of the Agreement, the Parties agree to modify the Adder as set forth in Article
VI Section C.”

 

7.NOTICES.  Effective March 1, 2010, Section A of Article VIII DELIVERY shall be
deleted in its entirety and replaced with the following:

“A.  Notices.  Buyer shall provide Seller a delivery schedule ten (10) days
prior to the Month of delivery (“Current Monthly Forecast”).  Subject to the
remainder of this paragraph, Seller shall deliver Product to Buyer in daily
quantities during the Month based on the Current Monthly Forecast.  Buyer will
use commercially reasonable efforts to make the Current Monthly Forecast firm
and to not change the Current Monthly Forecast.  Seller acknowledges, however,
that Buyer's Current Monthly Forecasts are based on the forecast accuracy of
Buyer's customers

2

 

--------------------------------------------------------------------------------

 

and that Buyer is unable to predict changes that may occur relative to certain
customers’ demand.  Buyer may make corresponding changes to the delivery volumes
and schedule shown in the Current Monthly Forecast.  Seller shall use
commercially reasonable efforts to meet any such changes to Buyer’s delivery
schedule.  Buyer shall also provide Seller with weekly delivery schedule
updates.  In addition, if after Buyer has provided a Current Monthly Forecast
for a Month, and after the first day of such Month Buyer decides to purchase
Railcar or Truck Product Requirements for such Month, the volume of such Railcar
or Truck Product Requirements cannot change the applicable Current Monthly
Forecast unless Buyer has provided Seller with at least 15 days prior written
notice.”

 

8.CONFIDENTIALITY.  Effective March 1, 2010, Article XVI. shall be deleted in
its entirety and replaced with the following:


"Except (i) as may be agreed to in writing on a case by case basis, (ii) for
communication between Buyer and Orica International Pte Ltd., (iii) as may be
necessary to perform its obligations herein, or (iv) as required by law, both
Parties shall maintain in confidence all information concerning costs and prices
to be disclosed in connection with each other's performance under this
Agreement.  Such information shall be disclosed to no one other than affiliates,
officers and other employees who need to know the same in connection with
performance under this Agreement, and such affiliates, officers and other
employees shall be advised of the confidential nature of such information, or
when disclosure is required by law.  The Parties shall take all proper
precautions to prevent such information from being acquired by any unauthorized
person or entity."

 

9.RATIFICATION OF AGREEMENT.  Except as expressly amended herein, the terms,
covenants and conditions of the Agreement shall remain in full force and effect
without modification or amendment, and the parties hereto ratify and reaffirm
the same in its entirety.

 

10.MISCELLANEOUS.  This Second Amendment shall be governed by and construed in
accordance with the governing law set forth in the Agreement, without regard to
the conflicts of laws principles.  In the event that the terms of the Agreement
conflict or are inconsistent with those of this Second Amendment, the terms of
this Second Amendment shall govern.  The provisions of this Second Amendment
shall be binding upon, and shall inure to the benefit of, the parties hereto and
each of their respective representatives, successors, and assigns.  This Second
Amendment may be executed in counterparts, each of which shall be deemed an
original and both of which together shall constitute one and the same agreement.




3

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Second Amendment to be
effective on the day and year first written above.

 

 

 

Koch Nitrogen International SàrlEl Dorado Chemical Company

 

By:   /s/ C. Walker HessBy:  /s/ Tony M. Shelby

Name:  C. Walker HessName:  Tony M. Shelby

Title:  Managing DirectorTitle:  Vice President

4

 